Citation Nr: 1033861	
Decision Date: 09/09/10    Archive Date: 09/21/10

DOCKET NO.  07-17 508	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for 
a lumbar spine disability.  

2.  Entitlement to service connection for a psychiatric disorder.

3.  Entitlement to service connection for pseudofolliculitis 
barbae.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from February 2002 to September 
2006.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of February 2007 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The 
Veteran has since relocated and his case is handled by the Los 
Angeles, California RO.  

The case was remanded for further development in September 2009.  
The Board is satisfied that there has been substantial compliance 
with the remand directives and it may proceed with review.  
Stegall v. West, 11 Vet. App. 268 (1998). 


FINDINGS OF FACT

1.  The low back disability does not result in flexion to fewer 
than 80 degrees, combined range of motion totaling at most 120 
degrees, guarding, persistent spasm, abnormal spinal contour or 
gait, or neurological deficit.  

2.  The Veteran is not diagnosed with a service-connectable 
psychiatric disorder.  

3.  Chronic pseudofolliculitis barbae onset during service.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent 
for a low back disability have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.71a, Diagnostic Code 
(DC) 5237 (2009).

2.  The criteria for service connection of a psychiatric disorder 
have not been met.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2009).  

3.  The criteria for service connection of pseudofolliculitis 
barbae have been met.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2009).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With regard to the claim of service connection for 
pseudofolliculitis barbae, the decision below grants service 
connection.  As such, there is no further need to discuss 
compliance with the duties to notify and assist.  

With respect to the claim of service connection for a psychiatric 
disorder, the RO provided the appellant pre-adjudication notice 
by letter dated in November 2006.  

With respect to the increased initial rating for a low back 
disability, the RO provided the appellant pre-adjudication notice 
for the original claim of service connection by letter dated in 
November 2006.  Service connection was then awarded for the low 
back disorder, and the Veteran appealed the initial rating 
assigned.  In cases where service connection has been granted and 
an initial disability rating and effective date have been 
assigned, the typical service connection claim has been more than 
substantiated, it has been proven, thereby rendering 38 U.S.C.A. 
§ 5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Dingess, 19 Vet. 
App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The 
appellant bears the burden of demonstrating any prejudice from 
defective notice with respect to the downstream elements.  
Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not 
been met in this case.  

In any event, the Board notes that, prior to the initial award of 
service connection, the Veteran was informed how disability 
ratings are assigned.  He was then notified that his claim was 
awarded with a specific rating assigned and informed how to 
appeal that decision, and he did so.  He was provided a statement 
of the case that advised him of the applicable law and rating 
criteria, and the claim was readjudicated in the April 2010 
supplemental statement of the case.  Mayfield, 444 F.3d at 1333.  
Furthermore, the record reflects that the appellant was provided 
a meaningful opportunity to participate effectively in the 
processing of his claim such that any notice error did not affect 
the essential fairness of the adjudication now on appeal.  
Moreover, the record shows that the appellant was represented 
throughout the adjudication of his claim, by a Veteran's Service 
Organization and its counsel.  Overton v. Nicholson, 20 Vet. App. 
427 (2006).  Thus, based on the record as a whole, the Board 
finds that a reasonable person would have understood from the 
information that VA provided to the appellant what was necessary 
to substantiate his claim for an increased initial rating, and as 
such, that he had a meaningful opportunity to participate in the 
adjudication of his claim such that the essential fairness of the 
adjudication was not affected.

With respect to both claims, VA has also obtained service 
treatment records, assisted the appellant in obtaining evidence, 
afforded the appellant examinations, substantially complied with 
the instructions provided in the September 2009 Board remand, and 
afforded the appellant the opportunity to give testimony before 
the Board.  All known and available records relevant to the 
issues on appeal have been obtained and associated with the 
appellant's claims file, and the appellant has not contended 
otherwise.  The Board notes that the Veteran has contended that 
the December 2006 and January 2007 examinations were not 
adequate.  However, review of the VA examination records 
indicates that the examiners elicited medical histories from the 
Veteran and conducted the appropriate testing and that the 
examination records document all the information needed to 
determine the nature of the reported psychiatric symptoms and to 
rate the low back disorder, and the Board finds there is an 
absence of credible, competent evidence of the inadequacy of 
either examination.  Still, in light of the Veteran's contention, 
the Veteran was scheduled for additional examination and notified 
of the date of the new examinations and the consequences of 
failing to report.  He failed to report for these examinations.  
When a claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim shall 
be rated based on the evidence of record.  38 C.F.R. § 3.655(b).  
Thus, the Board finds the appellant is not prejudiced by a 
decision on the claims at this time.  

Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155;   38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of disability, 
such doubt will be resolved in favor of the claimant.  38 C.F.R. 
§ 3.102.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  38 C.F.R. § 4.14.  In an 
appeal of an initial rating (such as in this case), consideration 
must be given to "staged" ratings, i.e., disability ratings for 
separate periods of time based on the facts found.  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).  The Board will thus 
consider entitlement to "staged ratings."

The Veteran's low back disability is rated under the General 
Rating Formula for the Spine (Formula).  The Formula provides a 
20 percent rating for forward flexion to greater than 30 degrees 
but not greater than 60 degrees; combined range of motion not 
greater than 120 degrees; or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent rating is for assignment in cases of forward flexion of 
the thoracolumbar spine to 30 degrees or less, or with favorable 
ankylosis of the entire thoracolumbar spine.  The proper rating 
under the Formula is determined without regard to symptoms such 
as pain (whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease.  
The appropriate rating for limitation of motion is determined 
after consideration of functional loss due to flare-ups, 
fatigability, incoordination, weakness, and pain on movement.  
See DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995); 38 C.F.R. 
§§ 4.40, 4.45.  A separate rating may be assigned for any 
associated objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment.  See Formula, Note 1.  

A December 2006 VA examination record reflects the Veteran's 
history of minimal, non-radicular low back pain.  The Veteran 
stated that the pain was approximately a 3/10 with occasional 
flare-up, and he indicated that it did not affect his activities 
or daily living or his functionality.  Examination revealed no 
edema, ecchymosis, erythema, or tenderness of the spine.  
Straight-leg tests were negative, and gait was non-antalgic.  
Range of motion testing revealed flexion to 70 degrees, extension 
to 30 degrees, lateral flexion to 30 degrees bilaterally, and 
rotation to 30 degrees bilaterally.  There was no further 
limitation or pain with repetition.  Neurological examination 
revealed grossly intact findings, with intact sensation and equal 
and bilateral reflexes throughout.  The examiner diagnosed the 
Veteran with chronic lumbosacral strain.  

An April 2007 VA treatment record reflects the Veteran's history 
of working as a driver.  The Veteran indicated that he had low 
back pain primarily when he bent over, but also sometimes when he 
sat for a long time or when he slept.  He also reported that it 
occasionally radiated into the buttocks when he bent over.  
Examination revealed that the Veteran was able to forward flex to 
"about 90 degrees" to touch his toes.  There were no visible or 
palpable abnormalities in the areas of pain.  The record reflects 
an assessment of low back pain.  

March 2008 VA treatment records reflect that the Veteran was 
neurologically normal, with intact sensation and equal and 
bilateral distal pulses.  September and October 2009 VA treatment 
records reflect the Veteran's history of severe (approximately 
7/10) low back pain with certain positions, particularly if he 
sat or walked for prolonged periods in certain positions.  He 
denied any weakness or numbness and indicated that he had "ok" 
bowel and bladder control.  Examination revealed normal gait, 
normal reflexes, and no tenderness to palpation.  Range of motion 
testing revealed flexion to 90 degrees with some discomfort and 
normal extension and lateral flexion.  

After review of the evidence, the Board finds that a rating in 
excess of 10 percent is not warranted.  The Board notes that the 
evidence suggests that the Veteran has pain on flexion.  The 
evidence does not suggest that the Veteran's flexion reaches 
fewer than 70 degrees or that combined range of motion totals at 
most 120 degrees, however, and range of motion is too significant 
to approximate flexion of at most 60 degrees or combined range of 
motion of at most 120 degrees even after consideration of pain.  
Furthermore, the evidence does not suggest that the Veteran has 
guarding, persistent spasm, abnormal gait or abnormal spinal 
contour; rather, the evidence consistently indicates that 
posture, contour, and gait are normal.  Thus, a rating in excess 
of 10 percent is not warranted under the Formula.  

The Board has considered whether a separate rating is warranted 
pursuant to Note 1.  The evidence consistently reflects normal 
neurological findings, however, and the record contains no 
suggestion that the Veteran has any associated neurological 
deficit; thus, a separate rating is not warranted.  

The Board has also considered whether a higher rating is 
available under any alternative spinal diagnostic code but finds 
that no other diagnostic code is applicable as there is no 
diagnosis or evidence suggestive of intervertebral disc syndrome.  

Finally, the Board has considered whether extraschedular 
consideration is warranted based on the Veteran's report of 
occupational impairment secondary to his low back disability.  
The discussion above reflects that the symptoms of the Veteran's 
back disability are contemplated by the applicable rating 
criteria.  Thus, consideration of whether the Veteran's 
disability picture exhibits other related factors such as those 
provided by the regulations as "governing norms" is not 
required and referral for an extraschedular rating is 
unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

In sum, the Board finds that an initial rating in excess of 10 
percent is not warranted at any time during the entire appellate 
period.  

Service Connection

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  In order to 
prevail on the issue of service connection there must be 
competent evidence of a current disability; medical evidence, or 
in certain circumstances, lay evidence of in- service occurrence 
or aggravation of a disease or injury; and competent evidence of 
a nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Psychiatric Disorder 

The service medical evidence documents that in December 2005, the 
Veteran began treatment for relational problems with a previous 
female relationship.  At that time, the Veteran reported previous 
outpatient treatment based on difficulty coping with anger.  
After examination, the Veteran was diagnosed with relational 
problems and referred to anger management classes.  The Veteran 
attended the anger management classes, and the associated records 
reflect initial assessments that "psychiatric diagnosis or 
condition was deferred on Axis 1 (Other unknown and unspecified 
causes of morbidity and mortality)" and that there was "no 
psychiatric diagnosis or condition on Axis 1."  Beginning in 
February 2006, the records reflect findings of "phase of life or 
life circumstance problem," "relational problems," and 
"occupational problems."  In July 2006, the records reflect 
findings of   "adjustment disorder with anxiety and depressed 
mood."  The Veteran was then recommended for administrative 
separation based on the finding of adjustment disorder and 
relational problems, and he was discharged in September 2006.  

A January 2007 VA mental health examination record reveals the 
Veteran's history of depressed mood with irritability which onset 
during service.  He also reported a history of sleep disturbance 
three to five times a week and decreased appetite.  The Veteran 
reported that, during service, he had become disillusioned with 
his military career and would not go to work.  He indicated that 
his mood had improved since discharge.  After review of the 
claims file, discussion with the Veteran, and examination, the 
examiner determined that the Veteran did not meet the DSM-IV 
diagnostic criteria for an Axis 1 psychiatric disorder.  

A mental health consultation was then done in April 2008.  See 
April 2008 VA medical record.  At that time, the Veteran 
indicated that he wanted to be seen for anxiety and depression.  
The Veteran reported that had depressed mood, difficulty falling 
asleep, and feelings of disappointment about his job and life.  
After examination, review of the medical records, and discussion 
with the Veteran, the examiner diagnosed the Veteran with 
occupational problem and alcohol abuse-binge problem.  

The post-service evidence does not otherwise suggest the 
existence of a service-connectable psychiatric disorder:  the 
treatment records reflect no diagnoses of an Axis I psychiatric 
disorder and screening tests for depression and posttraumatic 
stress disorder are consistently negative.  

After review of the evidence, the Board finds that service 
connection must be denied because the evidence does not suggest 
the existence of a service-connectable psychiatric disorder.  The 
Board acknowledges that the Veteran was diagnosed with adjustment 
disorder in service.  The post-service medical evidence does not 
suggest the existence of a chronic psychiatric disorder, however.  
Rather, the post-service medical evidence only reflects findings 
of "occupational problems" and alcohol abuse, which are not 
psychiatric disorders per se.  

The Board notes that the Veteran has reported the existence of 
psychiatric symptoms such as depression and anxiety, which he 
attributes to a continued adjustment disorder and acknowledges 
that the Veteran is competent to report the existence of symptoms 
such as depression and anxiety.  Service connection will not be 
granted for these symptoms alone, however; there must be a 
diagnosed or identifiable underlying malady or condition.  
Sanchez-Benitez v. West, 13 Vet. App. 283, 285 (1999).  In this 
case, the competent evidence does not demonstrate the existence 
of a chronic psychiatric disorder:  the medical evidence reflects 
no such findings and, although the Veteran has asserted the 
existence of a chronic disorder, he is not competent to make such 
a determination.   

As stated above, a current diagnosis is required for service 
connection to be warranted.  See also Degmetich v. Brown, 104 
F.3d 1328, 1333 (1997) (holding that the existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation).  In this case, the record does not contain any 
competent evidence that the Veteran has a service-connectable 
psychiatric disorder; thus, the claim is denied.  

Pseudofolliculitis Barbae

The service treatment records do not reflect any findings or 
histories suggestive of pseudofolliculitis barbae (PFB).  An 
August 2006 report of medical assessment does reflect the 
Veteran's history that he was going to seek VA benefits for 
"shaving", however, and the health care provider comments 
section reflects a notation of "PFB - scarring associated."

A VA examination was conducted in December 2006.  At that time, 
the Veteran gave a history that his face broke out in bumps 
whenever he shaved.  He reported that he had received a medical 
waiver for shaving during service and that the symptoms onset in 
and continued throughout service.  Examination revealed normal 
findings with respect to the skin.  The examiner noted that the 
Veteran had one week's worth of facial growth.  After 
examination, review of the file, and discussion with the Veteran, 
the examiner diagnosed the Veteran with PFB.  

Subsequent medical records reflect no findings or histories 
suggestive of PFB.  The records also do not reflect whether the 
Veteran was consistently clean-shaven or bearded.  

After review of the evidence, the Board finds that service 
connection is warranted for PFB based on evidence that the 
condition onset during service.  The evidence of record indicates 
that the Veteran was diagnosed with PFB in service and post-
service.  The Board acknowledges that the service and post-
service treatment records do not explicitly document the 
existence of a chronic condition.  The Veteran is competent to 
report the recurrence of the same condition during and since 
service, however, and the Board finds his history credible.  The 
Veteran's statements in this regard show a continuity of 
pertinent symptomatology to link his PFB to his active duty 
service.  See 38 C.F.R. § 3.159(a)(2); Layno v. Brown, 6 Vet. 
App. 465, 471 (1994); Jandreau, 492 F.3d at 1372 (the layperson 
may be competent to identify the condition where the condition is 
simple).  Thus, resolving all reasonable doubt in the Veteran's 
favor, the Board finds that service connection is warranted for 
PFB.


ORDER

An initial rating in excess of 10 percent for a low back 
disability is denied.

Service connection for a psychiatric disorder is denied.

Service connection for pseudofolliculitis barbae is granted.  



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


